DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2, 7, 9, 14, 15, 16, 19, and 20 are objected to because of the following informalities:  Claims 2, 7, 9, 14, 15, 16, 19, and 20 should have a comma after the claim number in line 1.  Appropriate correction is required.
Drawings
The drawings are objected to because Figs. 3B, 3C, 4A, 4B, 5, 6, 7, 8, 9A,10,11A and 11B contain black shaded areas that mask structural details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pat. 10,658,463) in view of Huang (US Pat. 11,037,827).
Re claim 1, Jung teaches a method (Figs. 14-17) comprising:
forming isolation regions (104) extending into a semiconductor substrate (102a);	forming a first plurality of protruding fins (102b, Col. 6, lines 28-29, “left of trench 
etching the first plurality of protruding fins to form first recesses (102bb, Fig. 15, “left of trench TR2”);
growing first epitaxy regions (114a, Fig. 16, “left of trench TR2”) from the first recesses (102bb), wherein the first epitaxy regions (114a) are merged (114bc, Fig. 17) to form a merged epitaxy region (114b);
etching the second protruding fin to form a second recess (102bb, Fig. 15, “right of trench TR2”); and
growing a second epitaxy region (114a, Fig. 16, “right of trench TR2”) from the second recess (102bb).
Jung does not explicitly teach wherein a top surface of the merged epitaxy region is lower on a side facing toward the second epitaxy region than on a side facing away from the second epitaxy region.
Huang teaches a FinFET device (Fig. 10) wherein a top surface of the merged epitaxy region (129, 125, on left two fins) is lower on a side facing toward the second epitaxy region (125, 129, on right two fins) than on a side facing away from the second epitaxy region (Fig. 10).										Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jung as taught by Huang since all 
Re claim 5, Jung in view of Huang teaches the method of claim 1, wherein the inner fin (102b,“fin right of trench TR1 and left of trench TR2”, Jung) and the outer fin (102b,“fin left of trench TR1”, Jung) overlap an inner semiconductor strip (Fig. 15, “lower portion 102b left of trench TR2”) and an outer semiconductor strip (Fig. 15, “lower portion 102b left of trench TR2”), respectively, and wherein the first epitaxy regions comprise: 												an outer portion directly over the outer semiconductor strip, and an inner portion directly over the inner semiconductor strip, wherein the outer portion has a first raised height higher than a second raised height of the inner portion (Fig. 15, Jung).
Re claim 6, Jung in view of Huang teaches the method of claim 1, wherein the first recesses have bottoms higher than top surfaces of the isolation regions (Fig. 15, Jung).
Re claim 7, Jung in view of Huang teaches the method of claim 1, further comprising forming a first silicide region on the merged epitaxy region, wherein the first silicide region is tilted, with a first portion of the first silicide region closer to the second epitaxy region being lower than a second portion of the first silicide region farther away from the second epitaxy region (Fig. 10, Huang).						Re claim 8, Jung in view of Huang teaches the method of claim 7, wherein a 
Re claim 9, Jung in view of Huang teaches the method of claim 7 further comprising: 												forming a second silicide region on the second epitaxy region (Fig. 10, Huang).; and 													forming a contact plug joining to both of the first silicide region and the second silicide (Fig. 10, Huang).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pat. 10,658,463) in view of Huang (US Pat. 11,037,827) as applied to claim 1 above and further in view of Wu (2016/0315172).
Re claim 2, Jung in view of Huang teaches the method of claim 1 further comprising forming a plurality of fin spacers on sidewalls of the first plurality of protruding fins, wherein the plurality of fin spacers comprise a first outer fin spacer facing toward the second epitaxy region, and a second outer fin spacer facing away from the second epitaxy region, wherein the second outer fin spacer is taller than the first outer fin spacer.
Wu teaches a FinFET device (Figs. 5-7) wherein a first outer fin spacer (36) on a sidewall of an outmost fin (12, left side) in the plurality of semiconductor fins (12), and a second outer fin spacer (38) on an opposite side of the plurality of semiconductor fins (12) than the first outer fin spacer (36), wherein the first outer fin spacer (36) is taller (Fig. 6) than the second outer fin spacer (38).					Therefore, it would have been obvious to one of ordinary skill in the art as of the 
Re claim 3, Jung in view of Huang and Wu teaches the method of claim 2, wherein the first outer fin spacer (36, Wu) and the second outer fin spacer (38, Wu) have bottoms contacting top surfaces (Fig. 5, Wu) of the isolation regions (16, Wu). 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pat. 10,658,463) in view of Huang (US Pat. 11,037,827).
Re claim 10, Jung teaches a device (Fig. 17) comprising:
a semiconductor substrate (102a);
a first plurality of isolation regions (104, “in TR1”) and a second plurality of isolation regions (104, “in TR2”) extending into the semiconductor substrate (102a);	a first strip group comprising a first plurality of semiconductor strips between the first plurality of isolation regions (Fig. 15, “lower portion 102b left of trench TR2”);
a second strip group comprising at least one second semiconductor strip between the second plurality of isolation regions (Fig. 15, “lower portion of 102b right of trench TR2”);
a first fin-group comprising a first plurality of semiconductor fins (102b,“fins left of trench TR1”) overlapping the corresponding first plurality of semiconductor strips (Fig. 15, “lower portion 102b left of trench TR2”);							a second fin-group comprising at least one second semiconductor fin (102b, 
a plurality of epitaxy regions (114a, Fig. 16, “left of trench TR2”), each comprising a portion filling a first recess (102bb) extending into one of the first plurality of semiconductor fins (102b), wherein the plurality of epitaxy regions (114a) are merged to form a merged epitaxy region (114bc, Fig. 17); and
a second epitaxy region (114a, Fig. 16, “right of trench TR2”) comprising a second portion filling a second recess (102bb) extending into the at least one second semiconductor fin (102b). 										Jung does not explicitly teach wherein a top surface of the merged epitaxy region is tilted toward the second epitaxy region, with first portions of the top surface closer to the second epitaxy region being lower than second portions of the top surface farther away from the second epitaxy region.								Huang teaches a FinFET device (Fig. 10) wherein a top surface of the merged epitaxy region (129, 125, on left two fins) is lower on a side facing toward the second epitaxy region (125, 129, on right two fins) than on a side facing away from the second epitaxy region (Fig. 10).										Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jung as taught by Huang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.					Re claim 11, Jung in view of Huang teaches the device of claim 10, wherein the first plurality of semiconductor strips comprise an outer strip farthest from the second fin-group (left of trench TR1, Jung), and an inner strip (left of trench TR2, Jung) closest to the second fin-group, wherein an outer portion of the merged epitaxy region overlapping the outer strip is taller than an inner portion of the merged epitaxy region overlapping the inner strip (region 114ba is taller than region 114bc with respect to the substrate, Fig. 17, Jung).
Re claim 12, Jung in view of Huang teaches the device of claim 10,
Jung in view of Huang does not explicitly teach wherein the merged epitaxy region is of a first conductivity type, and the second epitaxy region is of a second conductivity type opposite to the first conductivity type.
However, the aforementioned techniques (i.e. he merged epitaxy region is of a first conductivity type, and the second epitaxy region is of a second conductivity type) have been notoriously known at the time of the invention to a person of ordinary skill in the art and have been widely used to produce and improve upon similar FinFETs. Therefore, applying the aforementioned known techniques to the device of Jung in view of Huang would have yielded predictable results (i.e. CMOS device) and would have been obvious to try to a person of ordinary skill at the time of the invention with reasonable expectation of success. See KSR v. Teleflex, 82 USPQ2d 1385.		Re claim 13, Jung in view of Huang teaches the device of claim 10, wherein the merged epitaxy region and the second epitaxy region are of a same conductivity type (Col. 7, lines 63-67, Jung).										Re claim 14, Jung in view of Huang teaches the device of claim 10, further 
Re claim 15, Jung in view of Huang teaches the device of claim 14 further comprising:												a second silicide region on the second epitaxy region, wherein the second silicide region is tilted toward the first silicide region (Fig. 10 Huang).; and
a contact plug joining to both of the first silicide region and the second silicide region (Fig. 10 Huang).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pat. 10,658,463) in view of Huang (US Pat. 11,037,827) as applied to claim 10 above and further in view of Wu (2016/0315172).
Re claim 16, Jung in view of Huang teaches the device of claim 10 further comprising:
a plurality of fin spacers on sidewalls of the first plurality of semiconductor fins, wherein the plurality of fin spacers comprise a first outer fin spacer facing toward the second epitaxy region, and a second outer fin spacer facing away from the second epitaxy region, wherein the second outer fin spacer is taller than the first outer fin spacer.
Wu teaches a FinFET device (Figs. 5-7) wherein a first outer fin spacer (36) on a sidewall of an outmost fin (12, left side) in the plurality of semiconductor fins (12), and a second outer fin spacer (38) on an opposite side of the plurality of semiconductor fins 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jung in view of Huang as taught by Wu since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.							Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (2021/0125984) in view of Kim et al. (2019/0067484).
Re claim 18, Holt teaches a device (Fig. 9) comprising:
a plurality of semiconductor fins (116, 120);
a plurality of gate stacks on top surfaces and sidewalls of the plurality of semiconductor fins ([23], “ It is understood that gates that extend perpendicularly over sets of active regions 116, 120 are set in a plane, not shown, parallel with the page. FIG. 1 and the figures that follow each show a cross-sectional view through a source/drain region 130 in sets of active regions 116, 120 that is uncovered on either side of a gate.”);
a plurality of epitaxy regions (222), each being between, and joining sidewalls of, two of the plurality of semiconductor fins (120), wherein the plurality of epitaxy regions (222) are merged as a merged epitaxy region (Fig. 9), and an outmost epitaxy region (side point of diamond shape on fin 124) in the plurality of epitaxy regions (188) is 
Holt further teaches a contact plug (230), 						yet remains explicitly silent to a silicide region contacting a top surface of the merged epitaxy region; and a contact plug over and contacting the silicide region.
Kim teaches a semiconductor device (Fig. 14) comprising a silicide region (175) contacting a top surface of the merged epitaxy region ([101], “The silicide film 175 may be formed on the first epitaxial pattern 150. For example, the silicide film 175 may be formed on the first shared semiconductor pattern 160.”); and a contact plug (170) over and contacting the silicide region (175).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Holt as taught by Kim in order to lower contact resistance ([158], Kim) and since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (2021/0125984) in view of Kim et al. (2019/0067484) as applied to claim 18 above and further in view of Huang (US Pat. 11,037,827).
Re claim 19, Holt in view of Kim teaches the device of claim 18 further comprising:												an additional epitaxy region (188) neighboring the merged epitaxy region (222), 
Holt in view of Kim does not explicitly teach a second silicide region contacting an additional top surface of the additional epitaxy region, wherein the contact plug further contacts the second silicide region.
Huang teaches a FinFET device (Fig. 9) comprising a first silicide region (171) contacting a top surface of an epitaxial region (129), a contact plug (181’) over and contacting the silicide region (171), a second silicide region (171) contacting a top surface of an additional epitaxy region (125), wherein the contact plug (181’) further contacts the second silicide region (171).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Holt in view of Kim as taught by Huang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (2021/0125984) in view of Kim et al. (2019/0067484) as applied to claim 18 above and further in view of Wu (2016/0315172).
Re claim 20, Holt in view of Kim teaches the device of claim 18 further comprising:												a plurality of fin spacers (Figs. 6A, 8A, 140, 142, Holt) on sidewalls of the plurality 
Holt in view of Kim does not explicitly teach a first outer fin spacer on a sidewall of an outmost fin in the plurality of semiconductor fins, and a second outer fin spacer on an opposite side of the plurality of semiconductor fins than the first outer fin spacer, wherein the first outer fin spacer is taller than the second outer fin spacer.
Wu teaches a FinFET device (Figs. 5-7) wherein a first outer fin spacer (36) on a sidewall of an outmost fin (12, left side) in the plurality of semiconductor fins (12), and a second outer fin spacer (38) on an opposite side of the plurality of semiconductor fins (12) than the first outer fin spacer (36), wherein the first outer fin spacer (36) is taller (Fig. 6) than the second outer fin spacer (38).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Holt in view of Kim as taught by Wu since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.							Re claim 4, Jung in view of Huang and Wu teaches the method of claim 2, 	yet remains explicitly silent to wherein the plurality of fin spacers further comprise 
Re claim 17, Jung in view of Huang and Wu teaches the device of claim 16, 		yet remains explicitly silent to wherein the plurality of fin spacers further comprise inner fin spacers between neighboring fins in the first plurality of semiconductor fins, wherein the inner fin spacers have heights smaller than the second outer fin spacer and greater than the first outer fin spacer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/25/22